DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mura et al. (US 6981770 B2).
Regarding claim 1, Mura discloses an equipment comprising: a display (col. 6, lines 36-38; note, the term “a display” is given a broad interpretation, e.g., an electronic device for visual presentation of data; as such, the area P as shown in Figs. 4 and 5 reads on “a display”); and a mask (the transparent cover 21) covering a part of the display (Fig. 4); and a rotary operation unit (6a) rotatably provided to a device body, wherein the display comprises: a first display area (the area 3a, Fig. 5, that is NOT covered by the mask 21) where an image (e.g., the lower half of the operation key 6 showing an image of semicircle disk, Fig. 5) is to be freely displayed; and a second display area (2a, Fig. 5) covered with the mask, and the mask comprises a transmissive portion (22, Fig. 5) configured to transmit light emitted from the second display area 
	Mura does not mention explicitly: the display being concentrically located around a rotation center of the rotary operation unit.
	However, it is deemed that the feature in question relates to merely a minor adjustment of the center position of the operation key 6 within the display area P as shown in Figs. 4 and 5. It would have been obvious to one of ordinary skill in the art to make such adjustment to the center position of the operation key 6 to arrive the claimed invention, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Moreover, such a modification is deemed to be a matter of obvious engineering design choice since Applicant’s claim does not specify the functional relationship or physical interconnection of such a limitation on the display and/or the rotation center of the rotary operation unit with other elements as set forth in the claimed combination which would result in an improvement of the claimed apparatus. It has been held that an obvious matter of engineering design choice is not patentably advanced.
The term “sound equipment” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for . 

Response to Arguments
4.	Applicant's arguments received 01/11/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-3 as set forth above in this Office action.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837